DETAILED ACTION
This action is in response to the amendments filed on Dec. 19th, 2018. A summary of this action:
Claims 1-7, 9-11 have been presented for examination.
Claims 1, 5-7, 9-11 have been amended
Claims 8 have been cancelled
Claim 1, 7, 9 and 11 are objected to because of informalities
Claims 1-7, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form 
Claims 1-7, 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
Claims 1-2, 5-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sari, “NUMERICAL TOOLS FOR FRACTURE MECHANICS PREDICTION OF PASSIVELY AND ACTIVELY COUPLED STRUCTURAL SYSTEMS”, PhD Dissertation, Politecnico Di Torino, Feb. 2014 in view of deLorenzi, “On the energy release rate and the J-integral for 3-D crack configurations”, 1982
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sari, “NUMERICAL TOOLS FOR FRACTURE MECHANICS PREDICTION OF PASSIVELY AND ACTIVELY COUPLED STRUCTURAL SYSTEMS”, PhD Dissertation, Politecnico Di Torino, Feb. 2014 in view of deLorenzi, “On the energy release rate and the J-integral for 3-D crack configurations”, 1982 and in further view of Miehe et al., “A computational framework of configurational-force-driven brittle fracture based on incremental energy minimization”, 2007
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sari, “NUMERICAL TOOLS FOR FRACTURE MECHANICS PREDICTION OF PASSIVELY AND ACTIVELY COUPLED STRUCTURAL SYSTEMS”, PhD Dissertation, Politecnico Di Torino, Feb. 2014 in view of deLorenzi, “On the energy release rate and the J-integral for 3-D crack configurations”, 1982 and in further view of Gonzalez-Albuixech et al. (hereafter Gonzalez), “Domain integral formulation for 3-D curved and non-planar cracks with the extended finite element method”, 2013
Claim 4 is not rejected under § 102/§ 103.
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	See MPEP § 608.01(m): “Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim.”
	The present claims recite such reference characters, and are interpreted in view of MPEP § 608.01(m) and the instant specification. 

Claim Objections
Claims 1, 7, 9 and 11 are objected to because of the following informalities:  
Claim 1 recites, in part “the equivalent global...” – this element was not previously recited. The Examiner suggests amending to use the article “an” as this is the first recitation of this element
The element “the equivalent crack” is objected to under a similar rationale
The element “the energy...” is objected to under a similar rationale
Claim 1 recites the element “a plane crack with a straight front” is repeated twice – the Examiner suggests amending the second recitation to use “the”.
Claim 7 recites a period, i.e. a “.”, in the equations - see MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations” – the Examiner suggests removing the periods, or replacing the periods with the dot product notation for multiplication (e.g.                                 
                                    x
                                    ∙
                                    y
                                
                            )
Claim 9 recites “the service life” however this was not previously recited, the Examiner suggests amending to use the articles “a”/”an” for the first recitation
Claim 11 recites “a system” however this is previously recited in claim 1. 
Appropriate correction is required.

Claim Interpretation – 112(f) Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 10 - “a processing unit (12) comprising calculation means (14) and a memory (16), the unit being configured for implementing the method for estimating according to claim 1.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependent claims are rejected at least due to their dependency.

Claim 1 recites, in part: A method for estimating (100) the stress intensity factor in a numerically modeled part, 5within the context of a fatigue crack propagation model, implemented by a system (10) comprising a data processing unit (12),
	Claim 10 recites: A system comprising a processing unit (12) comprising calculation means (14) and a memory (16), the unit being configured for implementing the method for estimating according to claim 1.
	The system in claim 10 lacks antecedent basis to the system in claim 1, wherein the system of claim 10 recites using different components as compared to the system in claim 1. As such, claim 10 is indefinite as it is not clear if these are even the same system, or two different systems.
	
In addition, claim 6 recites several phrases that do not clearly set forth the metes and bounds of the claims, e.g.: 
“a first data subset makes it possible to find the effective amplitude of the energy release
rate...”
“a second data subset makes it possible to find the cracked surface increment dSurf, 5these formulations make it possible to obtain the value of the dissipated energy”
“wherein, thanks to modeling using a Paris law with the Elber crack closure parameters...”
“wherein Surfglob is determined, i.e. the converted length of the equivalent crack.“
These phrases appear to be a textual description of a mathematical derivation – it is not clear from the claim if these are requirements of the claim, or merely if these are describing the mathematical derivation in textual form and that only some of the equations (the equations resulting from the derivation) are required. 
	As such, claim 6 is indefinite as it is not clear what steps are actually required by the claim. For purposes of Examination, the Examiner infers that all of the limitations are required. 

In addition, in claim 6 the equation: 
    PNG
    media_image1.png
    60
    437
    media_image1.png
    Greyscale

	recites the use of “dl” however neither the claims nor the specification (see at least pages 14-15) state what “dl” is. 
	As such, the scope of the claimed equation is indefinite – as neither the claims nor the specification state what “dl” is. 

In addition, for claim 10 the claim limitation “a processing unit (12) comprising calculation means (14) and a memory (16), the [processing] unit being configured for implementing the method for estimating according to claim 1” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
See pages 10-11 of the instant specification, the paragraph split between the pages: “The system 10 comprises a data processing unit 12, e.g. a computer or a server, having calculation means 14 configured for implementing a method that will be described in more detail below and, advantageously, having a memory 16.The calculation means 14 may, for example, be a processor...”
The written description fails to clearly link the corresponding structure of the “processing unit” for performing the entire claimed functionality, rather the specification discloses that the “calculating means”, e.g. “a processor”, is what is “implementing [the] method” – as such the specification does not clearly link the structure to the function. 
The Examiner suggests amending the claim to more clearly reflect what is disclosed. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  

Claims 9-11 fail to further limit the parent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of a process.	

Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
A method for estimating (100) the stress intensity factor in a numerically modeled [object], 5within the context of a fatigue crack propagation model, ... the method for estimating (100) comprising the following steps:
...
- (E3): determining, for each propagation increment and for the set of simulated values therefor, a converted amplitude value of the equivalent global effective stress intensity factor corresponding to 25that of a plane crack with a straight front and a converted length of the equivalent crack considered, said converted values being determined by equalizing the energy dissipated in the three-dimensional crack of the numerical model and the 30energy dissipated in the crack of a standard model of a plane crack with a straight front, the energies themselves being determined according to the stress intensity factors, 
- (E4) :Interpolating converted amplitude values of 35equivalent global effective stress intensityWO 2017/220923PCT/FR2017/051633 33 factor between two successive converted crack lengths, 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - implemented by a system (10) comprising a data processing unit (12), 
Claim 10: “A system comprising a processing unit (12) comprising calculation means (14) and a memory (16), the unit being configured for implementing the method for estimating according to claim 1.”
Claim 11: “A computer program product configured for 20being implemented by a system, and comprising instructions for bringing about the implementation of the method for estimating as claimed in claim 1.”
Claim 1: “- (E5): Storing the converted amplitude values of equivalent global effective stress intensity 5factor thus interpolated with the associated crack lengths.” – see MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. “

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Claim 1 - “a...part”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
(E2): obtaining from a numerical model of the part 10to be analyzed (20), a plurality of values simulated at different points of the part to be analyzed (20), said plurality of simulated values comprising, for different simulated propagation increments a 15three-dimensional crack which appears on the numerical model of the part, a set of simulated values of the stress intensity factor at associated points, the position of these points, and data relating to the cracked surface of the 20crack, 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - implemented by a system (10) comprising a data processing unit (12), 
Claim 10: “A system comprising a processing unit (12) comprising calculation means (14) and a memory (16), the unit being configured for implementing the method for estimating according to claim 1.”
Claim 11: “A computer program product configured for 20being implemented by a system, and comprising instructions for bringing about the implementation of the method for estimating as claimed in claim 1.”
Claim 1: “- (E5): Storing the converted amplitude values of equivalent global effective stress intensity 5factor thus interpolated with the associated crack lengths.” – see MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. “

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Claim 1 - “a...part”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
(E2): obtaining from a numerical model of the part 10to be analyzed (20), a plurality of values simulated at different points of the part to be analyzed (20), said plurality of simulated values comprising, for different simulated propagation increments a 15three-dimensional crack which appears on the numerical model of the part, a set of simulated values of the stress intensity factor at associated points, the position of these points, and data relating to the cracked surface of the 20crack, 

As such, the claims are directed to a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 recites a step in the mathematical concept
Claim 3  recites a step in the mathematical concept
Claim 4 recites additional steps in the mathematical concept, wherein the steps E44 and E45 are considered as both a part of the mathematical concept and as steps of a mental process without significantly more.
See MPEP § 2106.04(II)(2)(B): “For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. However, if possible, the examiner should consider the limitations together as a single abstract idea for Step 2A Prong Two and Step 2B (if necessary) rather than as a plurality of separate abstract ideas to be analyzed individually.”
Claim 5 recites an additional step in the mathematical concept using generic computer components as a tool to implement the abstract idea
Claim 6 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of selecting a particular data source/type of data to be manipulated 
Claim 7 recites steps in the mathematical concept including the use of equations for the concept
Claim 9 is an additional step in the mathematical concept. 
Claims 10-11 are mere instructions to apply a computer as a tool to implement the abstract idea 

As such, the claims are directed towards a mathematical concept without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sari, “NUMERICAL TOOLS FOR FRACTURE MECHANICS PREDICTION OF PASSIVELY AND ACTIVELY COUPLED STRUCTURAL SYSTEMS”, PhD Dissertation, Politecnico Di Torino, Feb. 2014 in view of deLorenzi, “On the energy release rate and the J-integral for 3-D crack configurations”, 1982

Regarding Claim 1
Sari teaches:
	A method for estimating (100) the stress intensity factor in a numerically modeled part, 5within the context of a fatigue crack propagation model, implemented by a system (10) comprising a data processing unit (12), the method for estimating (100) comprising the following steps: (Sari, see chapter 4, section 3 starting on page 108: “Model of the welded joint tested was developed in the ABAQUS code [computer-implemented] and all the required inputs were provided to calculate the Stress Intensity Factor for different length of crack. Some discrete values of initial crack length were used as 3, 5, 7, 10, 12, and 15 mm... After simulation performed by ABAQUS, the EXCEL program was used to draw the diagram of Stress Intensity Factor versus Crack length and an interpolation was performed inside the Excel to obtain the value of K [the SIF], for different values of crack length. The MATLAB code was then used to extract numerical data from the Excel files and to draw all the diagrams related to this analysis such as the Paris’ law, life prediction, and those shown in this section”
to clarify on this being fatigue cracking – page 103, last paragraph: “Fatigue life prediction of welded joints is very complex, costly and time consuming. Welding process naturally might introduce some crack inside the joint, therefore an effective prediction of crack propagation in this case is even more important than analysis of damage nucleation. Computation of Stress Intensity Factor (SIF) range, K, is therefore a key issue of design”)
	- (E2): obtaining from a numerical model of the part 10to be analyzed (20), a plurality of values simulated at different points of the part to be analyzed (20), said plurality of simulated values comprising, for different simulated propagation increments a...crack which appears on the numerical model of the part, a set of simulated values of the stress intensity factor at associated points, the position of these points, and data relating to the cracked surface of the 20crack, (Sari, see chapter 4, section 3 starting on page 108: “Model of the welded joint tested was developed in the ABAQUS code and all the required inputs were provided to calculate the Stress Intensity Factor for different length of crack [different propagation increments]. Some discrete values of initial crack length were used as 3, 5, 7, 10, 12, and 15 mm. After simulation performed by ABAQUS, the EXCEL program was used to draw the diagram of Stress Intensity Factor versus Crack length and an interpolation was performed inside the Excel to obtain the value of K [the SIF], for different values of crack length...”, e.g. see table 4.3 for the “SIF computed by ABAQUS code” – and see figure 4.6 for clarity, which shows the “Mesh details in the ABAQUS model...” 
as to the position of the SIF and other data relating to the cracked surface of the crack, see § 2.3 of Sari starting on page 24 for an overview of the SIF calculation, then see §2 on page 38, ¶ 1 : “To calculate the SIF for mode I in a finite element mesh three points of the crack are considered as “A”, “B” and “C”” for an example)
- (E3): determining, for each propagation increment and for the set of simulated values therefor, a converted amplitude value of the equivalent global effective stress intensity factor corresponding to 25that of a plane crack with a straight front and a converted length of the equivalent crack considered, said converted values being determined by equalizing the energy dissipated in the ...crack of the numerical model and the 30energy dissipated in the crack of a standard model of a plane crack with a straight front, the energies themselves being determined according to the stress intensity factors, (Sari, § 1.3 on page 6 ¶¶ 1-2: “The “energy release rate” is an essential quantity in energy balance criteria. The resulting crack growth criterion is referred to as being “global” [the energy release rate is an example of an equivalent global cracking criterion], because a rather large volume of material is considered. The crack growth criterion can also be based on the stress state at the crack tip. This stress field can be determined in several cases through an analytical approach. It is characterized by the definition of the “stress intensity factor” (In the following simply SIF) [7]. The resulting crack growth criterion is referred to as “local” [the SIF from the model is ‘local’, the energy release rate is an example of a ‘global’ equivalent to a ‘local’ SIF], because attention is focused on a small material volume just around the crack tip...”
as to this being from equalizing energy dissipated: see pages 22-24 of Sari, specifically § 2.2 on page 22 for the “energy release rate, denoted as G” as defined in equations 1.17-1.18 of Sari, wherein as per the equations this is calculated from the SIFs, e.g. “KI”  and then see § 2.3 on pages 23-24 of Sari which concludes: “The J-integral as the difference in potential energy Wpot of two cracked bodies [energy dissipated]...By comparison with G defined previously, one can realize that in the case of an elastic material or a very weak plastic deformation near the crack zone:” – see eq. 1.21, Sari is equalizing the energy dissipated as “J=G”
then see Sari, page 24, section “Relation between J and K”: “For Mode I loading of the crack, it follows immediately that the J-integral is equivalent to the energy release rate G [i.e. J-integral is also a ‘global’ equivalent]. This means that J-integral can be used in the crack growth criteria of LEFM as a replacement for K and G [29].” and see equations 1.22 and 1.23 – these provide a means to calculate an effective global SIF from the “J”/”G” calculations – to clarify, last paragraph on page 24: “J-integral can replace the energy release rate [“G”] in LEFM and is related to the SIF.”
as to the straight crack: Sari, page 23, § 2.3 ¶ 2: “The crack is supposed as straight following the crack axis [example of a plane crack]...”

for more clarity: see §§ 2.2-2.3 on pages 67-68 of Sari: “An alternative way of analyzing fracture mechanics in Abaqus is by computing the J Integral...” and equation 3.9 described as: “In region II, Paris’ low states that...Above equation (3.6) describes the original formulation” 
to clarify on the BRI – see the instant specification pages 14-16, which disclose a similar set of equations as Sari teaches, and then “By equalizing the two dissipated energies”, e.g... by setting them equal to each other, e.g. Sari – to clarify, Sari sets the rates of the energy equal to each other, i.e. “J=G=-dWpot/da” in eq. 1.21 of Sari
- (E4): Interpolating converted amplitude values of 35equivalent global effective stress intensityWO 2017/220923PCT/FR2017/051633 33 factor between two successive converted crack lengths,- (E5): Storing the converted amplitude values of equivalent global effective stress intensity 5factor thus interpolated with the associated crack lengths.  (Sari, see chapter 4, section 3 starting on page 108: “Model of the welded joint tested was developed in the ABAQUS code and all the required inputs were provided to calculate the Stress Intensity Factor for different length of crack [different propagation increments]. Some discrete values of initial crack length were used as 3, 5, 7, 10, 12, and 15 mm... After simulation performed by ABAQUS, the EXCEL program was used to draw the diagram of Stress Intensity Factor versus Crack length and an interpolation was performed inside the Excel to obtain the value of K [the SIF], for different values of crack length...”, e.g. see figure 4.7 for “Interpolation of stress intensity factor value in excel”
as to storing the interpolated values – see figure 4.7, as these interpolated values were plotted they were stored for the plot)
	
Sari does not explicitly teach: 
a  15three-dimensional crack

deLorenzi teaches:
a  15three-dimensional crack (deLorenzi, abstract: “In this paper an analytical expression for the energy release rate has been derived and put in a form suitable for a numerical analysis of an arbitrary 3-D crack configuration...For certain restrictions on the crack geometry it is shown that the energy release rate reduces to the 3-D form of the J-integral” and see §§ 4-5 for more details, i.e. this is a 3D version of Sari’s techniques 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sari on a system for “NUMERICAL TOOLS FOR FRACTURE MECHANICS PREDICTION...” (Sari, title) using the energy release rate G and the J-integral (see at least pages 22-24 of Sari as cited above) with the teachings from deLorenzi on a system “for a numerical analysis of an arbitrary 3-D crack configuration” The motivation to combine would have been that “The present expression for the energy release rate can be used effectively in finite element applications since it can take full advantage of the numerical integration schemes already available in a finite element program” (deLorenzi, § 7, ¶ 2).

Regarding Claim 2
Sari teaches: 
	The method for estimating as claimed in claim 1, wherein the interpolation step (E4) implements a 10piecewise linear interpolation. (Sari, figure 4.7 teaches that a polynomial interpolation was used “in excel”, it would have been an obvious variation to have used a piecewise linear interpolation “in excel” on the same data as “It is very interesting to remark that these analyses show that behaviour is quite different in case of very short crack length as the curve shows. It can be appreciated that trend is fairly different in the first part up to 0.0004 m...” (page 111 of Sari) – e.g., using a piecewise linear interpolation with one piece before the “0.0004m” and another after the “0.0004m” as shown in the plots, e.g. figure 4.8 shows that before “0.004” m it is substantially linear with one slope)


Regarding Claim 5
Sari teaches: 
	The method for estimating as claimed in claim 1, comprising, prior to the step of obtaining (E2), a step of calculating (E1) implementing the finite element simulation at successive increments of the evolution of the crack in the part to be analyzed (10), said simulation being 10performed by the processing unit (12). (Sari, see chapter 4, section 3 starting on page 108: “Model of the welded joint tested was developed in the ABAQUS code [computer-implemented FEM model] and all the required inputs were provided to calculate the Stress Intensity Factor for different length of crack...“, e.g. figure 4.6 shows the “Mesh details” of the model used

Regarding Claim 6
Sari teaches: 
	The method for estimating as claimed in claim 1, wherein the numerical data retrieved in obtaining (E2) the data are obtained by a 15finite element or extended finite element simulation. (Sari, see chapter 4, section 3 starting on page 108: “Model of the welded joint tested was developed in the ABAQUS code [computer-implemented FEM model] and all the required inputs were provided to calculate the Stress Intensity Factor for different length of crack...“, e.g. figure 4.6 shows the “Mesh details” of the model used, and see page 46 of Sari for “Extended Finite Element Method” wherein “This approach is extremely used in the recent literature of fracture mechanics and is highly supported by the ABAQUS code.”, i.e. § 3.5 on page 94, ¶ 1: “This numerical investigation was performed by section of the XFEM available inside the ABAQUS code and the related procedure was assumed and tested.”
the Examiner notes that XFEM is a species of finite element simulation, i.e. finite element simulation, under the BRI, includes XFEM)


Regarding Claim 9
Sari teaches:
	A method for evaluating (200) the service life 5of a numerically modeled part (20), wherein a calculation is implemented of the service life of the part (20) involving the converted amplitude values of effective stress intensity factor interpolated according the method of claim 1. (Sari, pages 108-109: “The MATLAB code was then used to extract numerical data from the Excel files and to draw all the diagrams related to this analysis such as the Paris’ law, life prediction and those is shown in this section”, i.e. page 113 ¶ 1: “Once that fracture analysis was performed by the ABAQUS code and output elaborated by means of EXCEL and MATLAB codes, life prediction of this tested welded joint was finally presented” and see figure 4.12 and page 114: “As Fig 4.12 shows numerical prediction of specimen life agrees fairly well with experimental results, provided that material parameters are accurately set up.”

Regarding Claim 10.
Sari teaches:
	A system comprising a processing unit (12) comprising calculation means (14) and a memory (16), the unit being configured for implementing the method for estimating according to claim 1.(Sari, see chapter 4, section 3 starting on page 108: “Model of the welded joint tested was developed in the ABAQUS code [computer-implemented] and all the required inputs were provided to calculate the Stress Intensity Factor for different length of crack. )

Regarding Claim 11.
Sari teaches:
	A computer program product configured for 20being implemented by a system, and comprising instructions for bringing about the implementation of the method for estimating as claimed in claim 1.(Sari, see chapter 4, section 3 starting on page 108: “Model of the welded joint tested was developed in the ABAQUS code [computer-implemented] and all the required inputs were provided to calculate the Stress Intensity Factor for different length of crack. )

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sari, “NUMERICAL TOOLS FOR FRACTURE MECHANICS PREDICTION OF PASSIVELY AND ACTIVELY COUPLED STRUCTURAL SYSTEMS”, PhD Dissertation, Politecnico Di Torino, Feb. 2014 in view of deLorenzi, “On the energy release rate and the J-integral for 3-D crack configurations”, 1982 and in further view of Miehe et al., “A computational framework of configurational-force-driven brittle fracture based on incremental energy minimization”, 2007

Regarding Claim 3
Sari does not explicitly teach:
	The method for estimating as claimed in claim 1, wherein the interpolation step (E4) implements an interpolation by curvature energy minimization. 

Miehe teaches: 
The method for estimating as claimed in claim 1, wherein the interpolation step (E4) implements an interpolation by curvature energy minimization. (Miehe, abstract: “...Here, successive crack propagation is performed by a staggered loading release algorithm of energy minimization at frozen crack state followed by nodal releases at frozen deformation.” wherein this is based on an “interpolation matrix” as per § 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sari, as modified above, on a system for modelling crack propagation with the teachings from Miehe on “successive crack propagation is performed by a staggered loading release algorithm of energy minimization at frozen crack state followed by nodal releases at frozen deformation” (Miehe, abstract) The motivation to combine would have been that “We compare results obtained by the proposed formulation with other crack propagation criteria. The computational method proposed is extremely robust and shows an excellent performance for representative numerical simulations.” (Miehe, abstract). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sari, “NUMERICAL TOOLS FOR FRACTURE MECHANICS PREDICTION OF PASSIVELY AND ACTIVELY COUPLED STRUCTURAL SYSTEMS”, PhD Dissertation, Politecnico Di Torino, Feb. 2014 in view of deLorenzi, “On the energy release rate and the J-integral for 3-D crack configurations”, 1982 and in further view of Gonzalez-Albuixech et al. (hereafter Gonzalez), “Domain integral formulation for 3-D curved and non-planar cracks with the extended finite element method”, 2013

Regarding Claim 7
Sari, in view of DeLorenzi, teaches:
	The method for estimating as claimed in claim 1, wherein, for the step of determining (E3), 20a first data subset makes it possible to find the effective amplitude of the energy release rate                         
                            ∆
                            G
                        
                     via the following relationships and their equivalence in terms of amplitude: (Sari, equation set 1.18 on page 23, as to the last equation in the claimed set – see Sari, equations 1.22 to 1.23, and 1.21 – “J=G”, and eq. 1.22-1.23 when G is substituted in for G, and after a simple re-arrangement, result in the final equation claimed 

    PNG
    media_image2.png
    284
    699
    media_image2.png
    Greyscale

wherein this dissipated energy is equalized with the dissipated energy of the crack of a standard model of plane crack with a straight front, being expressed in 10the form: (DeLorenzi, eq. 30: “To define the local energy release rate, let us consider a crack extension which advances the crack locally at a given point on the crack front as sketched in Fig. 4b. If A is the area of the virtual crack extension we will define the effective crack width as befr= A/ha and the local energy release rate can then be defined as where G* is the total energy released by the localized crack extension...”, with a simple re-arrangement of eq. 30 – also see eq. 29 of Gonzalez which teaches a similar form for the “average energy release rate”

    PNG
    media_image3.png
    34
    366
    media_image3.png
    Greyscale

	Where the notation glob relates to this standard model, and Lfront is the length of the crack front, (Sari, eq. 1.22 and 1.23, once re-arranged and with “J=G”, show that KI = square root (E* multiplied by G) – also see eq. 3.7 on page 67 of Sari, which is substantially similar 
	then see Sari equation 3.9 on page 68, and substituted in the “KI” value from the re-arranged form of Sari eq. 1.22-1.23/3.7 – this simple re-arrangement and substitution results in the below claimed equation, wherein Sari describes that this is “Paris’s law” on page 68


    PNG
    media_image4.png
    171
    684
    media_image4.png
    Greyscale


Sari, in view of DeLorenzi, does not explicitly teach:
a second data subset makes it possible to find the cracked surface increment dSurf, 5these formulations make it possible to obtain the value of the dissipated energy:

    PNG
    media_image5.png
    51
    422
    media_image5.png
    Greyscale


Sari, in view of DeLorenzi and Gonzalez, teaches: 
a second data subset makes it possible to find the cracked surface increment dSurf, 5these formulations make it possible to obtain the value of the dissipated energy: (Gonzalez, eq. 26, as re-produced below)

    PNG
    media_image5.png
    51
    422
    media_image5.png
    Greyscale

Eq. 26 of Gonzalez: 

    PNG
    media_image6.png
    81
    438
    media_image6.png
    Greyscale

 wherein, by equalizing the two dissipated energies, the following is obtained (Sari, page 24 eq. 1.21, “J=G” – to clarify, the below claimed equation is simply the result of a simple-rearrangement and substitution of the above equations including for when, as per Sari, J=G – i.e. the energies are equalized, i.e. Dissipated energy = Dissipated energy glob such as when “dN = 1” (instant spec, page 15, last paragraph))

    PNG
    media_image7.png
    235
    683
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sari, as modified above, on a system for estimating SIFs from FEM models with the teachings from Gonzalez on “The computation of stress intensity factors (SIFS) in curved and non-planar cracks”§ (Gonzalez, abstract). The motivation to combine would have been that “Our formulation depends only on the level set coordinates and, therefore, an explicit analytical description of the crack is not needed. It is shown that this curvilinear correction improves the results and enables the study of generic cracks.” (Gonzalez, abstract)

Conclusion
	Claim 4 is not rejected under § 102/§ 103.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alderliesten, “How proper similitude can improve our understanding of crack closure and plasticity in fatigue”, 2015 – se the abstr4act, see equation 7, see equation 13, see the accompanying descriptions of these equations
Antunes et al., “Effect of crack closure on non-linear crack tip parameters”, 2015 – see the abstract, see § I ¶¶1-2, se page 56 col. 1, , see page 57 col. 1 ¶ 2
Beden et al., “Review of Fatigue Crack Propagation Models for Metallic Components”, 2009  - see the abstract, see page 366 equations 4-5, see § 4 including the subsections
Castle, Christopher, "An Investigation of the Through-Thickness Stress Intensity Factor Using P- and H-Element Finite Element Analysis" (2012).Theses and Dissertations. 49. University of Wisconsin-Milwaukee – see pages 8-12, see pages 18-23
Daimon et al., “Mixed-mode stress intensity factor evaluation by interaction integral method for quadratic tetrahedral finite element with correction terms”, 2014 – see § 2, then see § 3 include seeing equations 9-11 and 13
Eshraghi et al., “Stress intensity factor calculation for internal circumferential cracks in functionally graded cylinders using the weight function approach”, 2015, see the abstract, see § 3
Iranpour et al., “A study on crack front shape and the correlation between the stress intensity factors of a pipe subject to bending and a plate subject to tension”, 2006 – see equations 7-8 on page 208, see the abstract
Marenic et al., “On the Calculation of Stress Intensity Factors and J-Integrals Using the Submodeling Technique”, 2010, see the abstract, see § I, see § 3, include seeing §§ 3.1 and 3.2
Mazari et al., “Fatigue crack propagation analyses based on plastic energy approach”, 2007 – see the abstract, see equation 5, see equations 7-11
Pinho et al., “A STRESS INTENSITY FACTOR SOLUTION INSPIRED BY SOAP BUBBLES FRAMEWORK”, 2016 – see the abstract, see § 4.2.3 
Ren et al., “A Comparative Study using Local and Nonlocal Domain Integration for XFEM Based Stress Intensity Factor Extraction for Fatigue Life Prediction”, Jan. 2016 – see page 2
Shao “Analysis of stress intensity factor (SIF) for cracked tubular K-joints subjected to balanced axial load”, 2006, see the abstract 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147